              Case 3:20-cv-05735-RSM Document 12 Filed 02/02/21 Page 1 of 6




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 7
     PAUL V.,
 8
                                  Plaintiff,              Case No. C20-5735 RSM
 9
                   v.                                     ORDER AFFIRMING THE
10                                                        COMMISSIONER’S FINAL
     COMMISSIONER OF SOCIAL SECURITY,                     DECISION AND DISMISSING THE
11                                                        CASE WITH PREJUDICE
                                  Defendant.
12

13          Plaintiff appeals denial of his applications for Supplemental Security Income and
14 Disability Insurance Benefits. Plaintiff contends the ALJ erred by discounting his testimony and

15 erroneously evaluated the medical opinion evidence. Dkt. 9. As discussed below, the Court

16 AFFIRMS the Commissioner’s final decision and DISMISSES the case with prejudice.

17                                             BACKGROUND
18          Plaintiff is 52 years old, has a high school education, and has worked as a dry-wall
19 applicator. Dkt. 7, Admin. Transcript (Tr.) 25. Plaintiff applied for benefits in 2018 and alleges

20 disability as of April 20, 2017. Tr. 13. After conducting a hearing in September 2019, the ALJ

21 issued a decision finding Plaintiff not disabled. Tr. 34-80, 13-27. In pertinent part, the ALJ

22 found Plaintiff’s severe impairments of depression, anxiety, posttraumatic stress disorder,

23
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -1
              Case 3:20-cv-05735-RSM Document 12 Filed 02/02/21 Page 2 of 6




 1 intellectual disorder, left foot pain, back pain, and obesity limited him to semi-skilled light work,

 2 interacting frequently with supervisors and occasionally with coworkers and the public. Tr. 16,

 3 19-20.

 4                                            DISCUSSION

 5          This Court may set aside the Commissioner’s denial of Social Security benefits only if

 6 the ALJ’s decision is based on legal error or not supported by substantial evidence in the record

 7 as a whole. Trevizo v. Berryhill, 871 F.3d 664, 674 (9th Cir. 2017).

 8          As an initial matter, Plaintiff notes the Commissioner’s response brief is 20 pages long,

 9 two longer than the 18-page limit imposed in the Court’s scheduling order. See Dkt. 8.

10 However, because the first page contains only the case caption and the last page contains only

11 signatures and a certificate of service, the Court concludes sanctions for the overlength brief are

12 not warranted.

13 A.       Plaintiff’s Testimony

14          Where, as here, an ALJ determines a claimant has presented objective medical evidence

15 establishing underlying impairments that could cause the symptoms alleged, and there is no

16 affirmative evidence of malingering, the ALJ can only discount the claimant’s testimony as to

17 symptom severity by providing “specific, clear, and convincing” reasons supported by

18 substantial evidence. Trevizo, 871 F.3d at 678.

19          Plaintiff contends the ALJ erred by discounting his mental symptom testimony of

20 paranoia, belief his television talks to him, difficulty interacting with people or leaving home,

21 isolation, and lack of focus. Dkt. 9 at 2-4; Tr. 63-64, 66, 68-69, 328. The ALJ discounted

22 Plaintiff’s testimony based on inconsistency with objective medical findings, conservative

23 treatment, and inconsistent statements. Tr. 22.
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -2
              Case 3:20-cv-05735-RSM Document 12 Filed 02/02/21 Page 3 of 6




 1          Plaintiff contends the ALJ erred by discounting his testimony based on normal mental

 2 status examination findings, because “a vast number” of other findings were abnormal. Dkt. 9 at

 3 3. On the contrary, the ALJ reasonably interpreted the evidence as showing largely normal

 4 findings. For example, although a few counseling notes during a short period near the beginning

 5 of counseling show abnormalities in thought process, such as perseveration/preoccupations or

 6 tangential thinking, the vast majority of counseling notes show normal thought process.

 7 Compare Tr. 562, 685, 693, 699, 702, 705, 708 with Tr. 565, 568, 571, 580, 621, 624, 627, 646,

 8 649, 652, 655, 658, 661, 664, 667, 670, 673, 676, 679, 682, 689, 696. Similarly, while some

 9 notes describe mood/affect as anxious or irritable, the vast majority show normal findings. See

10 id. Plaintiff argues he “muted reporting of the full extent of these thoughts in counseling because

11 his counselors are required to report potential threats to the authorities….” Dkt. 9 at 3. But the

12 ALJ relied on his counselors’ objective observations, not Plaintiff’s reports. Plaintiff argues the

13 Commissioner may not discount testimony based on lack of support from objective evidence.

14 However, contradiction by the medical evidence is a sufficient reason. See Carmickle v.

15 Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1161 (9th Cir. 2008) (“Contradiction with the medical

16 record is a sufficient basis for rejecting a claimant’s subjective testimony.”). Findings of normal

17 thought processes contradict testimony of paranoia and hallucinations. Treatment providers did

18 not check boxes for “Easily Distracted” or “Disorganized,” contradicting Plaintiff’s self-reports

19 of lack of focus. Inconsistency with objective medical findings was a clear and convincing

20 reason to discount Plaintiff’s testimony.

21          Plaintiff does not challenge the ALJ’s additional reasons of conservative treatment and

22 inconsistent statements.

23
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -3
                 Case 3:20-cv-05735-RSM Document 12 Filed 02/02/21 Page 4 of 6




 1          Plaintiff argues he has “severe limitations related to his tendency to have tangential,

 2 violent thoughts,” but he did not testify to any such limitations and did not even describe any

 3 such thoughts in his testimony. Dkt. 9 at 2. Plaintiff has shown no error in the ALJ’s analysis of

 4 his testimony.

 5          Plaintiff contends the ALJ erred in discounting his testimony because he failed to

 6 properly evaluate the medical opinion evidence. Plaintiff’s argument fails because, as discussed

 7 below, the Court concludes the ALJ did not err in evaluating the opinions.

 8          The Court concludes the ALJ did not err by discounting Plaintiff’s testimony.

 9 B.       Medical Opinions

10          Because Plaintiff filed his claim after March 27, 2017, new regulations apply to the

11 ALJ’s evaluation of medical opinion evidence. The ALJ must articulate and explain the

12 persuasiveness of an opinion based on “supportability” and “consistency,” the two most

13 important factors in the evaluation. 20 C.F.R. §§ 404.1520c(a), (b), 416.920c(a), (b). The “more

14 relevant the objective medical evidence and supporting explanations presented” and the “more

15 consistent” with evidence from other sources, the more persuasive a medical opinion or prior

16 finding. Id. at (c)(1)-(2).

17          1.       Alysa Ruddell, Ph.D. and Arild Lein, M.D.

18          Dr. Ruddell examined Plaintiff in June 2018, diagnosed anxiety disorder, and opined

19 Plaintiff had marked limitations in learning new tasks, adapting to changes, completing a normal

20 work day and work week, and planning realistically. Tr. 499-500. Dr. Lein reviewed Dr.

21 Ruddell’s report and concurred with her opinions. Tr. 463-66.

22          The ALJ found Dr. Ruddell’s and Dr. Lein’s opinions “not persuasive” because they

23 were inconsistent with Dr. Ruddell’s own examination findings, the medical evidence as a
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -4
                 Case 3:20-cv-05735-RSM Document 12 Filed 02/02/21 Page 5 of 6




 1 whole, and Plaintiff’s activities. Tr. 24.

 2          The ALJ relied on the same medical evidence discussed above as contradicting Plaintiff’s

 3 testimony. Plaintiff again argues the ALJ selectively cited the record. However, the ALJ

 4 reasonably characterized Plaintiff’s treatment records as showing almost entirely normal mental

 5 status examination results. For example, Dr. Ruddell’s findings of abnormalities such as visual

 6 and auditory hallucinations were contradicted by providers’ findings of no hallucinations. Tr.

 7 501. Dr. Ruddell’s finding of paranoia was contradicted by providers’ findings. Id. Conflict

 8 with medical evidence was a valid reason to discount Dr. Ruddell’s and Dr. Lein’s opinions. See

 9 Ford v. Saul, 950 F.3d 1141, 1156 (9th Cir. 2020) (inconsistency with objective evidence in the

10 medical record is a specific and legitimate reason for rejecting the opinion of an examining

11 doctor).

12          Regardless of whether the ALJ’s other reasons were valid, any error is harmless. See

13 Molina v. Astrue, 674 F.3d 1104, 1117 (9th Cir. 2012) (error harmless if “inconsequential to the

14 ultimate disability determination”). The Court concludes the ALJ did not err by discounting Dr.

15 Ruddell’s and Dr. Lein’s opinions.

16          2.       State Agency Reviewing Psychologists

17          Plaintiff contends the ALJ erred by relying on the opinions of State agency psychologists,

18 Jan L. Lewis, Ph.D., and Matthew Comrie, Psy.D., because they did not review the entire

19 medical record or were unaware of “the vocational impact of the claimant’s expressions of anger

20 and irritability.” Dkt. 9 at 5; Tr. 149-51, 171-72. Vocational impact is not relevant to doctors’

21 opinions. And there is no requirement for a doctor to review the entire medical record. Plaintiff

22 argues the State agency psychologists’ opinions must be discounted because they did not review

23 Dr. Ruddell’s opinions. However, the ALJ reasonably found Dr. Ruddell’s findings conflicted
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -5
             Case 3:20-cv-05735-RSM Document 12 Filed 02/02/21 Page 6 of 6




 1 with the overall medical evidence and thus would not have given the State agency reviewing

 2 doctors accurate information on which to base their opinions. Plaintiff has shown no error in the

 3 ALJ’s reliance on the State agency doctors’ opinions.

 4                                          CONCLUSION

 5         For the foregoing reasons, the Commissioner’s final decision is AFFIRMED and this

 6 case is DISMISSED with prejudice.

 7         DATED this 2nd day of February, 2021.

 8

 9

10
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -6
